IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,647-01


EX PARTE JIM BRITE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006CR5362-W1 IN THE 186TH DISTRICT COURT

FROM BEXAR COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of 
indecency with a child, one count of aggravated sexual assault, and one count of sexual assault.  He
was sentenced to imprisonment for four terms of twenty years and one term of life.  The Fourth
Court of Appeals affirmed his convictions. Brite v. State, No. 04-07-00820-CR (Tex. App.--San
Antonio 2009, no pet.).  
	Applicant contends that he was denied the opportunity to file a pro se petition for
discretionary review (PDR).  We remanded this application to the trial court for further findings of
fact and conclusions of law.
	Jennifer Smith at the Mail System Coordinators Panel at the Texas Department of Criminal
Justice filed a sworn affidavit and stated that the mails logs from June 11 to August 11, 2009
revealed that Applicant received no legal mail.  Based on that affidavit, the trial court has entered
findings of fact and conclusions of law that appellate counsel's conduct was deficient.  The trial
court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR
of the judgment of the Fourth Court of Appeals in case number 04-07-00820-CR that affirmed his
convictions in cause number 2006CR5362 from the 186th District Court of Bexar County. 
Applicant shall file his PDR with this Court within 30 days of the date on which this Court's
mandate issues.

Delivered:  November 20, 2013
Do not publish